Citation Nr: 0218740	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  96-27 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

Entitlement to a rating in excess of 10 percent for 
schizophrenia, undifferentiated type, for the period prior 
to March 2, 1999.

(The issue of entitlement to a rating in excess of 30 
percent for schizophrenia, undifferentiated type, for the 
period beginning March 2, 1999, will be the subject of a 
later decision).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from October 1969 
to August 1972.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision, which 
assigned a 10 percent rating for the veteran's previously 
service-connected schizophrenia, undifferentiated type.  
In July 1998, the Board remanded the veteran's claim for 
additional development.  By an April 2002 rating decision, 
the RO increased the rating for the veteran's psychiatric 
disability to 30 percent, effective for March 2, 1999.  
The case has now returned to the Board for further 
adjudication. 

In the decision below, the Board addresses the claim for 
entitlement to a rating in excess of 10 percent for 
schizophrenia, undifferentiated type, for the period prior 
to March 2, 1999.  With regard to entitlement to a rating 
in excess of 30 percent for schizophrenia, 
undifferentiated type, for the period beginning March 2, 
1999, the Board is undertaking additional development 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving the notice 
and reviewing the veteran's response to the notice, the 
Board will prepare a separate decision addressing this 
claim.


FINDING OF FACT

Prior to March 2, 1999, the veteran's schizophrenia, 
undifferentiated type, was manifested by no more than 
definite social and occupational impairment due to 
symptoms such as sleep disturbance, hallucinations, social 
withdrawal, and anxiety; the veteran continuously lived 
with his mother during this period; his psychiatric 
disability was not manifested by flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, or impaired 
abstract thinking.

CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, and no 
greater, for schizophrenia, undifferentiated type, have 
been met for the period prior to March 2, 1999.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 and Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.132, 
Diagnostic Code 9204 (1995), and 4.130, Diagnostic Code 
9204 (2002); VAOPGCPREC 9-93 (November 9, 1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for increased rating

By a May 1973 rating decision, the RO in Newark, New 
Jersey, granted service connection for anxiety neurosis 
and assigned a noncompensable (0 %) rating, effective from 
August 22, 1972.  In a May 1995 written statement, the 
veteran indicated that he was seeking an increased rating 
for his service-connected psychiatric disability.  By a 
January 1996 rating decision, the San Juan RO assigned a 
10 percent rating for schizophrenia, undifferentiated 
type, effective from May 19, 1995.  The veteran appealed 
this rating decision.  By an April 2002 rating decision, 
the RO increased the rating for the veteran's psychiatric 
disability to 30 percent, effective from March 2, 1999. 

In this decision, the Board will address whether the 
veteran is entitled to a rating in excess of 10 percent 
for schizophrenia, undifferentiated type, for the period 
prior to March 2, 1999.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R., Part 4.  Each disability must be viewed in 
relation to its history and there must be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1 (2002).  Examination reports 
are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2 (2002).  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be 
assigned.  38 C.F.R. § 4.7 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level 
of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall 
not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2002).

The regulations pertaining to rating psychiatric 
disabilities were revised effective November 7, 1996.  The 
United States Court of Appeals for Veterans Claims has 
held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration 
of the amended regulations prior to the established 
effective date.  Green v. Brown, 10 Vet. App. 111, 116-119 
(1997); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  

Therefore, the Board must evaluate the veteran's claim 
from the effective date of the new criteria under both the 
old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to the veteran, if indeed one is 
more favorable than the other.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 10 
percent rating was warranted for "less than criteria for 
the 30 percent" rating, with emotional tension or other 
evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating required 
definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions 
in initiative, flexibility, efficiency and reliability 
levels as to produce definite industrial impairment.  A 50 
percent rating required that the ability to establish or 
maintain effective or favorable relationships with people 
be considerably impaired and that reliability, flexibility 
and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent rating required that 
the ability to establish and maintain effective or 
favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
rating required that attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior 
to November 7, 1996).  See also Johnson v. Brown, 7 Vet. 
App. 95 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132 for a 100 percent rating were each independent 
bases for granting a 100 percent rating).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA (among other things) employed "rather large 
in extent or degree" as a description of the considerable 
impairment that would warrant an evaluation of 50 percent 
for PTSD.  The word "definite," as used in 38 C.F.R. 
§ 4.132 to describe a 30 percent degree of disability for 
purposes of rating claims based on certain mental 
disorders, was construed to mean distinct, unambiguous, 
and moderately large in degree, more than moderate but 
less than rather large.  VAOPGCPREC 9-93 (November 9, 
1993).  The Board is bound by precedent opinions issued by 
VA General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found 
in 38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2002) 
and are set forth in pertinent part below:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name	
		100

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.          70

Occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to  
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability 
to perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).          30

Occupational and social impairment due 
to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; for 
symptoms that are controlled by 
continuous medication.              10

38 C.F.R. § 4.130, Diagnostic Code 9204 (2002).

The claims file contains VA records which reflect numerous 
outpatient visits between April 1995 and December 1998.  
There are also the reports of two VA mental disorders 
examinations (conducted in December 1995 and March 1999), 
and the transcript of the veteran's testimony at a Travel 
Board hearing before the undersigned in May 1998.  

The clinical picture gleaned from these records is quite 
consistent.  Social withdrawal and fear of groups was a 
common manifestation reported during many outpatient 
visits.  Although in his 40s, the veteran lived with his 
mother and was not married.  His mother (who occasionally 
accompanied him to examinations) claimed that the veteran 
talked only to himself.  He apparently was isolated at 
home, had no close friends or interest in daily life 
activities or hobbies, and had poor tolerance of people 
and noises.  The veteran had apparently remained 
unemployed since 1987, after having been laid off from 
factory work.  He said he felt panicky when applying for 
jobs. 

While he took psychiatric medications, he often complained 
that they were causing anxiety, restlessness, and 
occasional drowsiness.  He routinely reported insomnia or 
at least trouble sleeping.  Throughout numerous outpatient 
visits, his affect was constricted (or sometimes flat) and 
his mood was sad (and at times anxious).  Judgment and 
insight were consistently deemed to be poor.  The veteran 
would sometimes report having severe anxiety, with 
palpitations, sweating, and an almost total inability to 
speak.  At his December 1995 VA examination, he complained 
of having poor memory. 

While the veteran initially denied having hallucinations, 
in subsequent outpatient visits he began reporting both 
auditory and visual hallucinations.  He apparently would 
hear the voice of God on some nights, and once reportedly 
saw a vision of a man talking and laughing at him.  He 
would routinely report that he heard up to eight different 
"voices," including those of his mother and his late 
father, calling his name and yelling at him.  The voices 
were always unpleasant and would make him uneasy (although 
he denied having any command auditory hallucinations).  At 
his Travel Board hearing, the veteran asserted that the 
voices were emanating from his stomach and intestines, and 
that he tried to ignore them.  At a May 1998 outpatient 
visit, the veteran reported that he had "seen" the Virgin 
Mary. 

The veteran's GAF score was assessed (at VA examinations 
in December 1995 and March 1999) to be 50, which 
represents as follows: "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers)." Diagnostic Criteria from DSM-IV, 
American Psychiatric Association (1994) (emphasis added). 

In short, the veteran's auditory and visual 
hallucinations, social isolation, and anxiety attacks 
clearly rise to the "distinct, unambiguous, and moderately 
large" level of industrial impairment that warrant a 30 
percent rating under the "old" criteria, for the period 
prior to March 2, 1999.  Therefore, the Board finds that a 
30 percent rating, under the "old" criteria, is warranted 
for the veteran's psychiatric disability for the period 
prior to March 2, 1999. 

A rating more than 30 percent is not warranted for the 
period prior to March 2, 1999, under either the "old" or 
"new" rating criteria, however.  During numerous 
outpatient visits and his examinations during this period, 
the veteran appeared well dressed, well groomed (i.e., 
clean shaven), alert, oriented, coherent, cooperative, 
relevant, and logical.  Although he said he felt panicky 
when applying for a job and depressed when he did not get 
one, he still continued to seek employment.  He 
continuously lived with his mother during this period, and 
reported that he would mow the lawn and help her with 
housekeeping.  At his Travel Board hearing, he said he 
interacted with his mother and brother, and perhaps a 
neighbor or two who visited his mother.  He denied going 
to church but said he would sometimes read the Bible.  

In short, this evidence simply does not reflect the 
"rather large" industrial impairment, which would warrant 
a 50 percent rating under the "old" criteria.  Moreover, 
the veteran has not routinely displayed the 
circumstantial, circumlocutory, or stereotyped speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired abstract thinking, disturbances 
of motivation, or difficulty in establishing and 
maintaining effective work and social relationships which 
would warrant a 50 percent rating under the "new" 
criteria.  

In summary, the preponderance of the evidence reflects 
that, for the period prior to March 2, 1999, a 30 percent 
rating - and no greater - is warranted under the "old" 
rating criteria for evaluation of the veteran's 
schizophrenia, undifferentiated type.
 
II. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
VCAA, which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002); 
38 C.F.R. § § 3.102, 3.156, 3.159, and 3.326 (2002).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002); and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and its 
implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).

The veteran's claim for an increased rating did not 
require a particular application form.  Thus, there is no 
issue as to provision of a form or instructions for 
applying for this benefit.  38 U.S.C.A. § 5102 (West Supp. 
2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice 
of required information and evidence not previously 
provided that is necessary to substantiate the claim for 
increased rating.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The veteran was sent 
rating decisions in February 1996 and July 2002, a 
statement of the case in April 1996, supplemental 
statement of the case in September 1996, October 1997, and 
May 2002, a Board remand in July 1998, and a development 
letter in February 2002.  These documents, collectively, 
listed the evidence considered, the legal criteria for 
determining whether an increased rating could be granted, 
and the analysis of the facts as applied to those 
criteria, thereby adequately informing the veteran of the 
information and evidence necessary to substantiate his 
claim for increased rating.

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §  5103A(a) (West Supp. 2002); 38 
C.F.R. § 3.159(c), (d) (2002).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  
5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  During the course of this appeal, 
the RO has obtained numerous VA treatment records and the 
reports of two VA examinations.  There is no indication 
that there are any outstanding medical records pertinent 
to the veteran's claim. 

Assistance must also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §  5103A(d) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  The veteran underwent VA 
examinations in December 1995 and March 1999.  The reports 
of these examinations have been obtained and carefully 
reviewed by the Board. 

On May 6, 1998, a hearing was held at the RO before the 
undersigned, who is a member of the Board rendering the 
final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2002).     
 
The applicable requirements of the VCAA have been 
substantially met by the RO (which referenced the VCAA in 
its May 2002 supplemental statement of the case), and 
there are no areas in which further development may be 
fruitful.  There would be no possible benefit to remanding 
this case yet again, or to otherwise conduct any other 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

ORDER

Subject to the applicable criteria governing payment of 
monetary benefits, entitlement to a 30 percent rating - 
and no greater - for schizophrenia, undifferentiated type, 
for the period before March 2, 1999, is granted. 



		
JOAQUIN AGUAYO-PERELES
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

